Case 2:17-cv-08948-R-SK Document 96 Filed 01/03/19 Page 1 of 4 Page ID #:1675



 1   BELL, MCANDREWS & HILTACHK, LLP
     CHARLES H. BELL, JR. (SBN 60553)
 2    Email: cbell@bmhlaw.com
     PAUL GOUGH (SBN 75502)
 3    Email: pgough@bmhlaw.com
     BRIAN T. HILDRETH (SBN 214131)
 4    Email: bhildreth@bmhlaw.com
      13406 Valleyheart Drive North
 5    Sherman Oaks, CA 91423
      Tel.: (818) 971-3660/(916) 442-7757
 6    Fax: (818) 986-2581/(916) 442-7759
     Attorneys for Plaintiffs Judicial Watch, Inc.,
 7   Election Integrity Project California, Inc.,
     Wolfgang Kupka, Rhue Guyant, Jerry Griffin, and
 8   Delores M. Mars
 9   [Additional counsel listed on subsequent page]
10
                       IN THE UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                  WESTERN DIVISION
13
14
15   JUDICIAL WATCH, INC.,                       2:17-cv-08948-R-SK
     ELECTION INTEGRITY PROJECT
16   CALIFORNIA, INC., WOLFGANG                  PLAINTIFFS’ NOTICE OF FINAL
     KUPKA, RHUE GUYANT, JERRY                   SETTLEMENT
17   GRIFFIN, and DELORES M. MARS,
18                                 Plaintiffs,
19               v.
20   DEAN C. LOGAN, in his official
     capacity as the Registrar-
21   Recorder/County Clerk of Los
     Angeles County, California, and
22   ALEX PADILLA, in his official
     capacity as the California Secretary
23   of State,
24                               Defendants.
25
26
27
28

                                                           Plaintiffs’ Notice of Final Settlement
Case 2:17-cv-08948-R-SK Document 96 Filed 01/03/19 Page 2 of 4 Page ID #:1676



 1   [Additional Counsel]
 2    JUDICIAL WATCH, INC.
      ROBERT D. POPPER*
 3     Email: rpopper@judicialwatch.org
      RAMONA R. COTCA*
 4     Email: rcotca@judicialwatch.org
      PAUL J. ORFANEDES*
 5     Email: porfanedes@judicialwatch.org
      ROBERT P. STICHT
 6     Email: rsticht@judicialwatch.org
      ERIC W. LEE*
 7     Email: elee@judicialwatch.org
       425 Third Street SW, Suite 800
 8     Washington, D.C. 20024
       Tel.: (202) 646-5172
 9     Fax: (202) 646-5199
10   *Admitted pro hac vice
      Attorneys for Plaintiffs Judicial Watch, Inc.,
11    Election Integrity Project California, Inc.,
      Wolfgang Kupka, Rhue Guyant, Jerry Griffin, and
12    Delores M. Mars

13   LAW OFFICE OF H. CHRISTOPHER COATES
     H. CHRISTOPHER COATES*
14    Email: curriecoates@gmail.com
      934 Compass Point
15    Charleston, South Carolina 29412
      Tel.: (843) 609-0800
16   *Admitted pro hac vice
     Attorneys for Plaintiffs Judicial Watch, Inc.,
17   Election Integrity Project California, Inc.,
     Wolfgang Kupka, Rhue Guyant, Jerry Griffin, and
18   Delores M. Mars

19
20
21
22
23
24
25
26
27
28

                                                        Plaintiffs’ Notice of Final Settlement
Case 2:17-cv-08948-R-SK Document 96 Filed 01/03/19 Page 3 of 4 Page ID #:1677



 1                 PLAINTIFFS’ NOTICE OF FINAL SETTLEMENT
 2         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
 3   RECORD: Plaintiffs Judicial Watch, Inc., Election Integrity Project California,
 4   Inc., Wolfgang Kupka, Rhue Guyant, Jerry Griffin, and Delores M. Mars, give
 5   notice that the parties have approved and signed a final settlement agreement in the
 6   above-referenced case and that the settlement has become effective.
 7         On August 31, 2018, the parties jointly notified the Court that “the parties
 8   have reached agreement on the terms of a settlement”; that they requested “120
 9   days in which to finalize the settlement”; and that “[o]nce the formal settlement
10   agreement has been approved and executed, the parties will notify the Court” and
11   request an order dismissing the case with prejudice but “retain[ing] the Court’s
12   jurisdiction to enforce the formal settlement agreement if necessary.” Doc. 93 at 1.
13         On September 5, 2018, the Court issued an Order dismissing this action
14   “without costs and without prejudice to the right, upon good cause shown within
15   120 days, to reopen the action if the settlement is not consummated”; vacating all
16   dates set; and reserving the Court’s “jurisdiction for the purpose of enforcing the
17   settlement.” Doc. 94.
18         Plaintiffs hereby notify the Court that the parties have consummated the
19   settlement to which they alluded and over which this Court has retained jurisdiction
20   for the purposes of enforcement. The executed settlement agreement is attached
21   hereto as Exhibit A.
22   Dated:       January 3, 2019                  Respectfully Submitted,
23                                                 /s/ Robert D. Popper
                                                   Robert D. Popper
24                                                 JUDICIAL WATCH, INC.
                                                   425 Third Street SW, Suite 800
25                                                 Washington, D.C. 20024
                                                   Email: rpopper@judicialwatch.org
26                                                 Tel.: (202) 646-5172
                                                   Fax: (202) 646-5199
27
                                                   Attorneys for Plaintiffs Judicial
28                                                 Watch, Inc., Election Integrity Project
                                              1               Plaintiffs’ Notice of Final Settlement
Case 2:17-cv-08948-R-SK Document 96 Filed 01/03/19 Page 4 of 4 Page ID #:1678



 1                                            California, Inc., Wolfgang Kupka,
                                              Rhue Guyant, Jerry Griffin, and
 2                                            Delores M. Mars
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2             Plaintiffs’ Notice of Final Settlement
